Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00663-CV
____________
 
CURTIS DARIN CADE,
Appellant
 
V.
 
AIMEE SUTTON CADE,
Appellee
 

 
On Appeal from the 245th
District Court
Harris County, Texas
Trial Court Cause No.
04-18171
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed April 14,
2005.  Appellant=s notice of appeal was filed June 3,
2005.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.  The filing of an appeal from the associate
judge=s hearing is not a post-judgment
motion and therefore does not operate to extend the appellate timetable.  AThe date an order or judgment by the
referring court is signed is the controlling date for the purposes of appeal.@ 
See Tex. Fam. Code Ann.
' 201.016(b).
Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to
Rule 26).  However, the appellant must
offer a reasonable explanation for failing to file the notice of appeal in a
timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On November 21, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.